—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kohm, J.), rendered April 15, 1995, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to the defendant’s contention, in making its Sandoval ruling, the trial court properly weighed the competing considerations and determined that the probative value of cross-examination concerning the prior crimes on the issue of the defendant’s tendency to place his self-interest above that of society outweighed any prejudice (see, People v Bristow, 234 AD2d 378; see also, People v Pavao, 59 NY2d 282, 292).
The defendant was not denied the effective assistance of counsel (see, People v Cuesta, 177 AD2d 639).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those *527raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Copertino, J. P., Sullivan, Pizzuto and Goldstein, JJ., concur.